Citation Nr: 0216482	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for an internal hordeolum 
of the left upper eyelid.  

(The issues of entitlement to service connection for seasonal 
allergies (hay fever), entitlement to a compensable rating 
for tinea pedis, and entitlement to a 10 percent rating for 
multiple, noncompensable, service-connected disabilities will 
be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant retired from military 
service in January 1998 with more than 22 years of active 
duty.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in August 2000 for 
additional development.  

The Board notes that in the August 2000 Board decision, the 
Board denied service connection for lower jaw pain, back 
disability, residuals of a broken foot, disability exhibited 
by chest pains, muscle injury to the leg(s) claimed as pulled 
or torn calf muscle, bilateral knee disability, hearing loss, 
and ear problems other than hearing loss on the basis that 
the veteran's claims for these benefits were not well 
grounded. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
The VCAA eliminated this basis for denying a claim.  In light 
of the newly enacted statute, these matters are referred to 
the RO for appropriate action.  


FINDING OF FACT

The appellant's internal hordeolum of the left upper eyelid 
is asymptomatic.  



CONCLUSION OF LAW

The criteria for a compensable rating for an internal 
hordeolum of the left upper eyelid are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. Part 4, 
Diagnostic Code 6018 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that VCAA redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the June 1998 rating decision, the 
October 1998 statement of the case (SOC), and the May 2002 
supplemental statement of the case (SSOC) of the evidence 
necessary to substantiate his claim for a compensable rating 
for an internal hordeolum of the left upper eyelid, and of 
the applicable laws and regulations.  In May 2002, the RO 
sent the appellant a letter informing him as to what evidence 
was necessary in order to establish that a compensable rating 
was warranted for his internal hordeolum of the left upper 
eyelid.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Additionally, along with a copy of the June 1998 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, and the 
SSOC, along with the May 2002 VA letter, adequately informed 
the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements that 
are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with the duty to assist, the 
appellant was provided a VA eye examination in June 2001.  
The appellant has not identified any additional records that 
may still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claim at a May 2000 Video 
Conference hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant argues that he should be assigned a compensable 
rating for his service-connected internal hordeolum of the 
left upper eyelid because the disorder is more severely 
disabling than currently evaluated.  

Service medical records show that the appellant was seen on 
several occasions for complaints involving his left eye.  In 
July 1991, he complained of swelling over his left eye for 
the past three weeks, and the diagnosis was bilateral 
blepharitis.  In July 1993, he complained of left eye 
irritation, and the assessment was possible object in the 
eye.  The appellant was seen in July 1993 with a complaint of 
continuing left eye pain; the assessment was a corneal 
abrasion that was later reported to be resolving.  The 
appellant was treated for a bump on the left eye in December 
1996, and the diagnosis was a stye on the left lower eyelid.  
He complained of eye problems at his August 1997 retirement 
examination.  

At a November 1997 VA examination, performed in conjunction 
with his separation from service, the appellant told the 
examiner he had been diagnosed in 1993 with a an internal 
hordeolum, and that he had been told that, when the follicles 
on his eyelids get covered up, oil was generated and made a 
knot in his eye, which could be treated with Neosporin 
topical ointment.  Evaluation of the eyes revealed that the 
pupils were equal, round, and reactive to light and 
accommodation.  The diagnoses included an internal hordeolum 
of the left eye.  

Private medical records from F. K. Bartel, M.D., dated in 
2000, and VA outpatient records dated in 2000 and 2001 do not 
show treatment for a left eye hordeolum.  

A VA eye examination was performed in June 2001, at which 
time the appellant gave a history of recurring styes on his 
eyelids, including every time he leaves Alabama and during 
pollen season.  Visual acuity in the left eye was 20/20 for 
both near and far vision.  Slit-lamp examination to determine 
if there were any hordeolums or any indications thereof did 
not reveal any signs of any type on either eyelid.  There was 
no corneal staining with rose bengal, fluorescein, or any 
other indication.  The examiner reported that the appellant 
did have some type of dry eye with arcus senilis of the 
cornea and cholesterol deposits.  The examiner stated that he 
suspected that the appellant had a subclinical blepharitis, 
and that he saw no hordeolums at the present time.  He did 
say that they could develop due to bacteria that infects some 
of the glands along the lid, and that it could be a chronic 
condition the cure of which involved cleaning the eyelids 
because it was just an acute bacterial infection.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A hordeolum, also known as a stye, is a localized, purulent, 
inflammatory staphylococcal infection of one or more of 
sebaceous glands of the eyelids.  An internal hordeolum is 
marked by swelling on the conjunctival surface of the eyelid.  
Dorland's Illustrated Medical Dictionary 776 (28th ed. 1994).  

The rating schedule does not specifically address a hordeolum 
of the eye.  In such situations, it is permissible to 
evaluate the appellant's service-connected disorder under the 
provisions of the schedule which pertain to a closely related 
disease or injury which is analogous in terms of the 
functions affected, as well as anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  The appellant's service-
connected internal hordeolum of the left upper eyelid will be 
evaluated as chronic conjunctivitis, other than trachomatous 
conjunctivitis.  Active chronic conjunctivitis with objective 
symptoms is assigned a 10 percent rating.  If conjunctivitis 
is healed, it is rated on residuals.  If there are no 
residuals, a noncompensable rating is assigned.  38 C.F.R. § 
4.84a, Diagnostic Code 6018.  

Review of the medical evidence fails to show treatment for a 
left eye hordeolum since service.  The June 2001 VA eye 
examination did not reveal the presence of a left eye 
hordeolum.  In the absence of any current manifestation of a 
left eye hordeolum, the Board has determined that the 
appellant's internal hordeolum of the left eye is 
asymptomatic and does not warrant a compensable rating.  



ORDER

A compensable rating for an internal hordeolum of the left 
upper eyelid is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

